DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “applying a protective film over the interior portion of the electronic component to protect the interior portion of the electronic component from developing defecets” in lines 7-9. It is unclear what “defecets” means. For the purpose of compact prosecution, the examiner assume the intended meaning of the word “defecets” in the claim is “defects”.
Claim 19 is rejected since it inherits the deficiency from claim 18 which it is dependent from.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (U.S. Patent Application Publication No. 2014/0238952) in view of Chen et al. (U.S. Patent No. 8,765,504).
Regarding to claim 1, Makino teaches a method for manufacturing flexible electronics, comprising:
applying a first protective material to a plurality of electronic features of an electronic assembly, the electronic assembly including a glass substrate and the plurality of electronic features disposed on a first side of the glass substrate (Fig. 5(b), [0056]-[0057], applying first protective material 16 to plurality of electronic features 15 of an electronic assembly, the electronic assembly including a glass substrate 110a and the plurality of electronic features 15 disposed on a first side, which is a topside of the glass substrate);
exposing a second side of the glass substrate to a chemical that thins the glass substrate to a predetermined thickness, the second side being opposite the first side of the glass substrate (Fig. 5(c), [0058], lines 1-7, exposing a second side, which is the bottom side, of the glass substrate 110a to a chemical that thins the glass substrate to a predetermined thickness in range of 70-500µm).

Chen discloses applying a protective material to the second side of the glass substrate (Fig. 5E, column 6, line 45, applying protective material 215 to the second side of glass substrate 201).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Makino in view of Chen to apply a second protective material to the second side of the glass substrate in order to prevent damages to the substrate during subsequent handling and manufacturing.
Regarding to claim 6, Makino teaches exposing the second side to the chemical comprises submerging the electronic assembly in a chemical etching tank ([0058], lines 1-2, wet etching with HF solution comprises submerging assembly in HF etching tank).
Regarding to claim 7, Makino teaches exposing the second side to the chemical comprises removing material from the glass substrate to reduce defects from the second side of the glass substrate ([0058], lines 1-5, the thinning of second side of glass substrate removes portion the substrate from the second side, thus the defects on second side of the glass substrate are removed).
Regarding to claim 8, Makino teaches the plurality of electronic features include a plurality of thin film transistors ([0056], lines 1-2, touch panels comprise plurality of thin film transistors).
Regarding to claim 9, Makino teaches the plurality of electronic features comprises fingerprint sensors ([0056], lines 1-2, touch panels comprise fingerprint sensors
Regarding to claim 10, Makino teaches exposing the second side of the glass substrate to the chemical that thins the glass substrate to the predetermined thickness comprises chemically thinning the glass substrate to at most 0.2 mm in thickness ([0058], line 5, 200 μm is 0.2mm).
Regarding to claim 11, Chen teaches applying the second protective material to the second side of the glass substrate comprises permanently bonding a film having high impact absorbent properties to the second side of the glass substrate (column 6, lines 48-50, UV adhesive tape, acrylic tape, acid-base resist tape comprise permanently bonding film having high impact absorbent properties).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (U.S. Patent Application Publication No. 2014/0238952) and Chen et al. (U.S. Patent No. 8,765,504), as applied to claim 1 above, further in view of Chinnusamy (U.S. Patent Application Publication No. 2017/0032981).
Regarding to claim 2, Makino teaches separating the plurality of electronic features into individual electronic components (Fig. 5(g)). 
Makino does not explicitly disclose applying a third protective material around at least a portion of the individual electronic components. 
Chinnusamy discloses applying a protective material around at least a portion of the individual electronic components ([0042], lines 6-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Makino in view of Chinnusamy to apply a third protective material around at least a portion of the individual electronic components in order to protect and support semiconductor die during subsequent handling and manufacturing.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (U.S. Patent Application Publication No. 2014/0238952) in view of Chinnusamy (U.S. Patent Application Publication No. 2017/0032981).
Regarding to claim 12, Makino teaches A method for manufacturing flexible electronics, comprising:
advancing a flexible glass substrate along a path of sequentially positioned fabrication modules to perform a series of manufacturing steps, wherein the manufacturing steps comprise disposing a plurality of individual electronic features on an electronics side of the flexible glass substrate via at least one electronics fabrication module (Fig. 5(a), [0056], lines 1-3, disposing plurality of individual electronic features 15 on an electronics side of the flexible glass substrate 110a);
applying a first protective material to the electronics side of the flexible glass substrate via a coating module (Fig. 5(b), [0056], lines 3-5, applying first protective material 16 to the electronics side of the flexible glass substrate 110a via coating); and
scribing cutting tracks into the flexible glass substrate via a scribing module, wherein the cutting tracks define a border around individual electronic components (Fig. 5(d), [0059]-[0060]); and
at least partially submerging the flexible glass substrate in a chemical etching tank to separate the individual electronic components along the cutting tracks to create a plurality individual units (Fig. 5(e); [0061]-[0062]).
Makino does not explicitly disclose applying a second protective coating to the plurality of individual units. 
.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (U.S. Patent Application Publication No. 2014/0238952) and Chinnusamy (U.S. Patent Application Publication No. 2017/0032981), as applied to claim 12 above, further in view of How (U.S. Patent No. 8,048,781).
Regarding to claim 15, Makino discloses scribing the cutting tracks comprises scribing the cutting tracks to a predetermined scribe-depth ([0058], lines 4-5).  
Makino does not disclose the scribing is laser scribing and the predetermined scribe-depth being less than a thickness of the flexible glass substrate. 
How teaches scribing the cutting tracks comprises laser-scribing the cutting tracks to a predetermined scribe-depth, the predetermined scribe-depth being less than a thickness of the substrate (Fig. 3D, column 4, lines 14-18, lines 31-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Makino in view of How to cut the tracks to predetermined scribe-depth less than a thickness of the flexible glass substrate using laser in order to reduce debris contaminations.
Regarding to claim 16, Makino teaches scribing the cutting tracks comprises scribing first cutting tracks on the electronics side of the flexible glass substrate ([0062], lines 1-3).

How teaches scribing first cutting tracks on the electronics side of a substrate and scribing second cutting tracks on a back side of the substrate, the back side being opposite the electronics side, and the second cutting tracks being at least substantially aligned with the first cutting tracks (Fig. 1, steps 112 and 114, Figs. 3E-3D; column 4, lines 13-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Makino in view of How to scribe second cutting tracks on a back side of the flexible glass substrate, the back side being opposite the electronics side, and the second cutting tracks being at least substantially aligned with the first cutting tracks, in order to reduce debris contaminations.
Regarding to claim 17, Makino teaches scribing the cutting tracks comprises drilling a series of holes to define the cutting tracks ([0058], lines 4-5).  
Makino does not disclose the scribing is laser scribing. 
How teaches a scribing is laser scribing (Fig. 3D, column 4, lines 14-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Makino in view of How to scribe the cutting tracks by laser drilling in order to reduce debris contaminations.
Claim 2 is rejectedMakino et al. (U.S. Patent Application Publication No. 2014/0238952) and Chen et al. (U.S. Patent No. 8,765,504), as applied to claim 1 above, further in view of Kawada (U.S. Patent Application Publication No. 2012/0247658).
Regarding to claim 2, Makino teaches separating the plurality of electronic features into individual electronic components (Fig. 5(g)). 
Makino does not explicitly disclose applying a third protective material around at least a portion of the individual electronic components. 
Kawada discloses applying a protective material around at least a portion of the individual electronic components (Fig. 16, element 11; [0119], lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Makino in view of Kawada to apply a third protective material around at least a portion of the individual electronic components in order to protect and support semiconductor die during subsequent handling and manufacturing.
Claims 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (U.S. Patent Application Publication No. 2014/0238952) in view of Kawada (U.S. Patent Application Publication No. 2012/0247658).
Regarding to claim 12, Makino teaches A method for manufacturing flexible electronics, comprising:
advancing a flexible glass substrate along a path of sequentially positioned fabrication modules to perform a series of manufacturing steps, wherein the manufacturing steps comprise disposing a plurality of individual electronic features on an electronics side of the flexible glass substrate via at least one electronics fabrication module (Fig. 5(a), [0056], lines 1-3, disposing plurality of individual electronic features 15 on an electronics side of the flexible glass substrate 110a
applying a first protective material to the electronics side of the flexible glass substrate via a coating module (Fig. 5(b), [0056], lines 3-5, applying first protective material 16 to the electronics side of the flexible glass substrate 110a via coating); and
scribing cutting tracks into the flexible glass substrate via a scribing module, wherein the cutting tracks define a border around individual electronic components (Fig. 5(d), [0059]-[0060]); and
at least partially submerging the flexible glass substrate in a chemical etching tank to separate the individual electronic components along the cutting tracks to create a plurality individual units (Fig. 5(e); [0061]-[0062]).
Makino does not explicitly disclose applying a second protective coating to the plurality of individual units. 
Kawada discloses applying a protective coating to the plurality of individual units after dicing (Fig. 16, element 11; [0119], lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Makino in view of Kawada to apply a second protective coating to the plurality of individual units in order to protect and support semiconductor die during subsequent handling and manufacturing.
Regarding to claim 15, Makino discloses scribing the cutting tracks comprises scribing the cutting tracks to a predetermined scribe-depth ([0058], lines 4-5).  Kawada further teaches scribing the cutting tracks comprises laser-scribing the cutting tracks to a predetermined scribe-depth, the predetermined scribe-depth being less than a thickness of the substrate (Fig. 11, [0097], lines 1-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Makino in view of Kawada to cut 
Regarding to claim 16, Makino teaches scribing the cutting tracks comprises scribing first cutting tracks on the electronics side of the flexible glass substrate ([0062], lines 1-3). Kawada further teaches scribing first cutting tracks on the glass substrate and scribing second cutting tracks on a back side of the substrate, and the second cutting tracks being at least substantially aligned with the first cutting tracks (Fig. 12, [0104], lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Makino in view of Kawada to scribe second cutting tracks on a back side of the flexible glass substrate, the back side being opposite the electronics side, and the second cutting tracks being at least substantially aligned with the first cutting tracks, in order to reduce debris contaminations.
Regarding to claim 17, Kawada teaches scribing the cutting tracks comprises laser drilling a series of holes to define the cutting tracks (Fig. 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Makino in view of Kawada to scribe the cutting tracks by laser drilling in order to reduce debris contaminations.
Allowable Subject Matter
Claims 3-5, 13-14, and 20 are objected to
Claims 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 3, the prior art fails to anticipate or render obvious the claimed limitations including “at least partially submerging the electronic assembly into a second chemical etching tank to separate the glass substrate along the cutting tracks” in combination with the limitations recited in claim 1, claim 2, and the rest of limitations recited in claim 3.
Regarding to claim 4, the prior art fails to anticipate or render obvious the claimed limitations including “at least partially submerging the electronic assembly into a second chemical etching tank to separate the glass substrate along the cutting tracks” in combination with the limitations recited in claim 1, claim 2, and the rest of limitations recited in claim 4.
Regarding to claim 5, the prior art fails to anticipate or render obvious the claimed limitations including “soft baking the electronic components to partially cure the liquid polymer; removing the first protective material from the first side; and hard baking the electronic assembly to fully cure the liquid polymer on the second side and edges of the electronic components” in combination with the limitations recited in claim 1, claim 2, and the rest of limitations recited in claim 5.
Regarding to claim 13, the prior art fails to anticipate or render obvious the claimed limitations including “advancing the flexible glass substrate along the path of sequentially positioned fabrication modules comprises unwinding the flexible glass substrate from a roll as the flexible glass substrate advances along the path” in combination with the limitations recited in claim 12.
Regarding to claim 18, the prior art fails to anticipate or render obvious the combination of limitations including “controllably applying a chemical etchant to at least one surface of the electronic component to remove microcracks and expose an interior portion of the electronic component, wherein the interior portion of the electronic component is substantially free of defects; and applying a protective film over the interior portion of the electronic component to protect the interior portion of the electronic component from developing defects; and photo-patterning the protective film to form a via hole allowing for electrical connection to an electrical contact of the electronic component aligned with the via hole.”
Regarding to claim 20, the prior art fails to anticipate or render obvious the claimed limitations including “the electronic component is a patterned thin film transistor array disposed on a flexible substrate having a higher failure stress than the thin film transistor” in combination with the limitations recited in claim 12 and claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VU A VU/Primary Examiner, Art Unit 2828